Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiang (U.S Pub. No. 20150036250).
Regarding claim 1, Xiang discloses an inhalation component generation device, comprising: a load configured to vaporize or atomize an inhalation component source with electric power from a power supply; and circuitry configured to acquiring a voltage value of the power supply; and estimate or detect at least one of degradation and failure of the power supply based on a time period required for the voltage value of the power supply to reach an upper limit from a lower limit of a predetermined voltage range during charging of the power supply ([0079]-[0082]).  
Regarding claim 2, Xiang discloses the lower limit of the predetermined voltage range is lower than a discharge termination voltage of the power supply ([0079]-[0082]).  
Regarding claim 3, Xiang discloses the circuitry is configured to: determine whether the voltage value of the power supply reaches, in a predetermined time period, a predetermined threshold from a value equal to or higher than a lower limit value of an operation guaranteed voltage value of the circuitry during charging of the power supply; and perform a failure diagnosis function that estimates or detects that the power supply is failed when the voltage value of the power supply is not reached the predetermined threshold in the predetermined time period ([0079]-[0082]).  
Regarding claim 4, Xiang discloses the circuitry is configured to make the failure diagnosis function infeasible in a case - 67 -Attorney Docket No. 14435US0ICON that the inhalation component generation device is in a mode other than a charging mode in which the power supply can be charged ([0079]-[0082]).  
Regarding claim 5, Xiang discloses wherein the circuitry is configured to perform a degradation diagnosis function that estimates or detects that the power supply is degraded in a case that the voltage value of the power supply is reached, in a predetermined time period, an upper limit from a lower limit of a predetermined voltage range that is equal to or higher than the discharge termination voltage, during charging of the power supply ([0079]-[0082]).
Regarding claim 6, Xiang discloses wherein the circuitry is configured to not simultaneously perform the failure diagnosis function and the degradation diagnosis function [0063].  
Regarding claim 7, Xiang discloses an upper limit value of the predetermined voltage range used for the failure diagnosis function is smaller than a lower limit value of the predetermined voltage range used for the degradation diagnosis function ([0079]-[0082]).  
Regarding claim 8, Xiang discloses the circuitry is configured to perform the degradation diagnosis function in each of a plurality of predetermined voltage ranges that is equal to or higher than the discharge termination voltage [0063].  
Regarding claim 9, Xiang discloses the plurality of predetermined voltage ranges used for the degradation diagnosis function do not overlap [0063].  
Regarding claim 10, Xiang discloses the predetermined voltage range used for the degradation diagnosis function does not include the discharge termination voltage ([0079]-[0082]).  
Regarding claim 11, Xiang discloses the predetermined voltage range used for the degradation diagnosis function is set to a range excluding a plateau range in which a change in the voltage value of the power supply with respect to a change in a charged amount of the power supply is smaller than other voltage ranges ([0079]-[0082]). 
Regarding claim 12, Xiang discloses the device of claim 5, further comprising: a user interface configured to notify a user in a case that a remaining amount of the power supply is low but is not insufficient in a case that the remaining amount of the power supply is insufficient, based on the voltage of the power supply, wherein the predetermined voltage range used for the degradation diagnosis function is set to a range excluding a range in which the user interface notifies that the remaining amount of the power supply is insufficient ([0079]-[0082]).  
Regarding claim 13, Xiang discloses the predetermined voltage range used for the degradation diagnosis function is set to a range excluding a range in which a constant voltage charging is performed on the power supply ([0079]-[0082]).  
Regarding claim 14, Xiang discloses the power supply is configured to be charged by an external charger separate from the inhalation component generation device, and is charged by the constant voltage charging in a case that the voltage of the power supply recognized by the external charger is reached a switching voltage, and  - 69 -Attorney Docket No. 14435US0ICON a voltage range of the power supply that performs the degradation diagnosis function is set to a range lower than a voltage value obtained by subtracting a predetermined value from the switching voltage ([0079]-[0082]).  
Regarding claim 15, Xiang discloses the device further comprising: a temperature sensor configured to output a temperature of the power supply, wherein the circuitry is configured to change or correct an algorithm for estimating or detecting at least one of the degradation and failure of the power supply in a case that the temperature of the power supply is lower than a threshold ([0079]-[0082]).  
Regarding claim 16, Xiang discloses the circuitry is configured to: estimate or detect at least one of the degradation and failure of the power supply based on a comparison between a required time period required for the voltage value of the power supply to reach the upper limit from the lower limit of the predetermined voltage range during charging of the power supply and a predetermined time period threshold; and in a case that a temperature of the power supply is lower than a threshold, correct the predetermined time period threshold based on the temperature of the power supply and perform the comparison based on the corrected time period threshold ([0079]-[0082]).  
Regarding claim 17, Xiang discloses the device further comprising: a temperature sensor configured to output a temperature of the power supply, wherein the circuitry is configured to not perform a function that estimates or detects at least one of the degradation and failure of the power supply in a case that the temperature of the power supply is lower than a threshold ([0079]-[0082]).  
Regarding claim 18, Xiang discloses an inhalation component generation device, comprising: a load configured to vaporize or atomize an inhalation component source with - 70 -Attorney Docket No. 14435US0ICON electric power from a power supply; and circuitry configured to acquire a voltage value of the power supply; perform a failure diagnosis function that estimates or detects failure of the power supply in a case that the voltage value of the power supply is lower than a discharge termination voltage of the power supply during charging of the power supply, and perform a degradation diagnosis function that estimates or detects degradation of the power supply in a case that the voltage value of the power supply is higher than the discharge termination voltage of the power supply during charging of the power supply ([0079]-[0082]).   
Regarding claim 19, Xiang discloses the failure diagnosis function and the degradation diagnosis function are configured to be performed using the same variable value, and a magnitude relationship between the variable value and a threshold for estimating or detecting that the power supply is failed or is degraded is reversed between the failure diagnosis function and the degradation diagnosis function [0063].  
Regarding claim 20, Xiang discloses the failure diagnosis function and the degradation diagnosis function are configured to be performed using the same variable value, and the circuitry is configured to estimate or detect that the power supply is failed in a case that the variable value used for the failure diagnosis function is larger than a first threshold, and estimate or detect that the power supply is failed in a case that the variable value used for the degradation diagnosis function is smaller than a second threshold ([0079]-[0082]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16851135 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they have the same scope of invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747